1.	Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-26 are allowed. 


EXAMINER’S AMENDMENT
3.    An examiners amendment to the record appears below.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312, To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kim (Reg no. 78,714) on August 2nd 2021 and subsequent emails from August 3rd 2021 and August 4th 2021.


Listing of Claims:
1.	(Currently Amended) A transaction server, comprising:
	one or more processors to:
transmit, via a peer-to-peer application operating on a first mobile device and a second mobile device, peer-to-peer data between[[ a]] the first mobile device and[[ a]] the second mobile device to facilitate a first user of the first  of at least one of a good, a service, or a currency,
the transaction server being remote to the first mobile device and the second mobile device
receive transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application,
the transaction data indicating that the peer-to-peer transfer occurred, and including a transaction location associated with the peer-to-peer transfer;
receive, from the first mobile device and via the peer-to-peer application, first sensor data,
the first sensor data including first gait data indicating a gait of the first user of the first mobile device, and
the first sensor data including information associated with a first location recorded at a first point in time associated with the peer-to-peer transfer; 
receive, from the second mobile device and via the peer-to-peer application, second sensor data,
the second sensor data including second gait data indicating a gait of the second user of the second mobile device, and
the second sensor data including information associated with a second location recorded at a second point in time associated with the peer-to-peer transfer;
determine, based on a machine learning model, a confidence score for confirming whether the peer-to-peer transfer occurred based on the transaction data, the first sensor data, and the second sensor data[[;]],
the machine learning model being trained using a plurality of sensor data, including the first sensor data and the second sensor data, from a plurality of user devices including the first mobile device and the second mobile device, and
the confidence score being determined based on different weights assigned to comparisons of the transaction location, the first location, and the second location;
confirm, based on the confidence score, whether the peer-to-peer transfer occurred; 
receive gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device; 
determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data; and
provide, via the peer-to-peer application and based on confirming whether the peer-to-peer transfer occurred, a notification to at least one of the first mobile device or the second mobile device,
; and
selectively, credit a user account based on whether the peer-to-peer transfer is confirmed to have occurred and whether the peer-to-peer transfer is determined to be authentic.

2.	(Canceled) 

3.	(Previously Presented) The transaction server of claim 1, where:
the first gait data includes first accelerometer data that indicates the gait of the first user, and
the second gait data includes second accelerometer data that indicates the gait of the second user.

4.	(Original) The transaction server of claim 1, where:
the first gait data includes a first plurality of accelerometer measurements taken over a first period of time prior to occurrence of the peer-to-peer transfer, and
the second gait data includes a second plurality of accelerometer measurements taken over a second period of time prior to occurrence of the peer-to-peer transfer.

5.	(Canceled) 

6.	(Original) The transaction server of claim 1, where the peer-to-peer transfer physically occurs between the first user of the first mobile device and the second user of the second mobile device.

7.	(Original) The transaction server of claim 1, where the one or more processors are further to:
	receive, prior to occurrence of the peer-to-peer transfer, peer-to-peer transfer initiation data indicating that the peer-to-peer transfer will take place; 
provide, to the first mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the first mobile device to obtain the first sensor data; and
provide, to the second mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the second mobile device to obtain the second sensor data.

8.	(Currently Amended) A method, comprising:
transmitting, by a server device and via a peer-to-peer application operating on a first mobile device and a second mobile device, peer-to-peer data between[[ a]] the first mobile device and[[ a]] the second mobile device to facilitate a first user of the first mobile device meeting a second user of the second mobile device to conduct a peer-to-peer transfer,
where the server device is remote to the first mobile device and the second mobile device
receiving, by the server device, transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application,
the transaction data indicating that the peer-to-peer transfer occurred, and including a transaction location associated with the peer-to-peer transfer;
receiving, by the server device and from the first mobile device, first sensor data via the peer-to-peer application,,
the first sensor data including first gait data indicating a gait of the first user of the first mobile device, and
the first sensor data including information associated with a first location recorded at a first point in time associated with the peer-to-peer transfer; 
receiving, by the server device and from the second mobile device, second sensor data via the peer-to-peer application,
the second sensor data including second gait data indicating a gait of the second user of the second mobile device, and
the second sensor data including information associated with a second location recorded at a second point in time associated with the peer-to-peer transfer;
receiving, by the server device, gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device; 
determining, by the server device and based on a machine learning model, a confidence score for confirming whether the peer-to-peer transfer occurred based on the transaction data, the first sensor data, and the second sensor data[[;]],
the machine learning model being trained using a plurality of sensor data, including the first sensor data and the second sensor data, from a plurality of user devices including the first mobile device and the second mobile device, and
the confidence score being determined based on different weights assigned to comparisons of the transaction location, the first location, and the second location;
confirming, by the server device and based on the confidence score, whether the peer-to-peer transfer occurred; 
	determining, by the server device, whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data; and
providing, by the server device, via the peer-to-peer application, and based on confirming whether the peer-to-peer transfer occurred, a notification to at least one of the first mobile device or the second mobile device,
	the notification indicating whether the peer-to-peer transfer is authentic[[.]]; and
selectively, crediting a user account based on whether the peer-to-peer transfer is confirmed to have occurred and whether the peer-to-peer transfer is determined to be authentic.

9.	(Canceled) 	

10.	(Previously Presented) The method of claim 8, where:
the first gait data includes first accelerometer data that indicates the gait of the first user, and
the second gait data includes second accelerometer data that indicates the gait of the second user.

11.	(Original) The method of claim 8, where:
the first gait data includes a first plurality of accelerometer measurements taken over a first period of time prior to occurrence of the peer-to-peer transfer, and
the second gait data includes a second plurality of accelerometer measurements taken over a second period of time prior to occurrence of the peer-to-peer transfer.

12.	(Canceled) 

13.	(Original) The method of claim 8, where the peer-to-peer transfer physically occurs between the first user of the first mobile device and the second user of the second mobile device.

14.	(Original) The method of claim 8, further comprising:
receiving, prior to occurrence of the peer-to-peer transfer, peer-to-peer transfer initiation data indicating that the peer-to-peer transfer will take place; 
providing, to the first mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the first mobile device to obtain the first sensor data; and
providing, to the second mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the second mobile device to obtain the second sensor data.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a server device, cause the one or more processors to:
transmit, via a peer-to-peer application operating on a first mobile device and a second mobile device, peer-to-peer data between[[ a]] the first mobile device and[[ a]] the second mobile device to facilitate a first user of the first mobile device meeting a second user of the second mobile device to conduct a peer-to-peer transfer of at least one of a good, a service, or a currency,
the server device being remote to the first mobile device and the second mobile device
receive transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application,
the transaction data indicating that the peer-to-peer transfer occurred, and including a transaction location associated with the peer-to-peer transfer;
receive, from the first mobile device and via the peer-to-peer application, first sensor data,
the first sensor data including first gait data indicating a gait of the first user of the first mobile device, and
the first sensor data including information associated with a first location recorded at a first point in time associated with the peer-to-peer transfer; 
receive, from the second mobile device and via the peer-to-peer application, second sensor data,
the second sensor data including second gait data indicating a gait of the second user of the second mobile device, and
the second sensor data including information associated with a second location recorded at a second point in time associated with the peer-to-peer transfer;
determine, based on a machine learning model, a confidence score for confirming whether the peer-to-peer transfer occurred based on the transaction data, the first sensor data, and the second sensor data[[;]],
the machine learning model being trained using a plurality of sensor data, including the first sensor data and the second sensor data, from a plurality of user devices including the first mobile device and the second mobile device, and
the confidence score being determined based on different weights assigned to comparisons of the transaction location, the first location, and the second location;
confirm, based on the confidence score, whether the peer-to-peer transfer occurred; 
receive gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device; 
determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data; [[ and]]
provide, via the peer-to-peer application and based on confirming whether the peer-to-peer transfer occurred, a notification to at least one of the first mobile device or the second mobile device,
	the notification indicating whether the peer-to-peer transfer is authentic[[.]]; and
selectively, credit a user account based on whether the peer-to-peer transfer is confirmed to have occurred and whether the peer-to-peer transfer is determined to be authentic.

16.	(Canceled) 
	
17.	(Previously Presented) The non-transitory computer-readable medium of claim 15, where:
the first gait data includes first accelerometer data that indicates the gait of the first user, and
the second gait data includes second accelerometer data that indicates the gait of the second user.

18.	(Original) The non-transitory computer-readable medium of claim 15, where:
the first gait data includes a first plurality of accelerometer measurements taken over a first period of time prior to occurrence of the peer-to-peer transfer, and
the second gait data includes a second plurality of accelerometer measurements taken over a second period of time prior to occurrence of the peer-to-peer transfer.

19.	(Canceled) 

20.	(Original) The non-transitory computer-readable medium of claim 15, where the peer-to-peer transfer physically occurs between the first user of the first mobile device and the second user of the second mobile device.

21.	(New) The transaction server of claim 1, where the one or more processors, when determining whether the peer-to-peer transfer is authentic, are to:
determine whether the first gait data matches the gait authentication data.

22.	(New) The transaction server of claim 1, where:
the first sensor data includes image data that includes location data associated with the image data, and the first point in time is associated with the image data being generated.
 
23.	(New) The method of claim 8, where determining whether the peer-to-peer transfer is authentic includes:
determining whether the first gait data matches the gait authentication data.

24.	(New) The method claim 8, where:
the first sensor data includes image data that includes location data associated with the image data, and the first point in time is associated with the image data being generated.

25.	(New) The non-transitory computer-readable medium of claim 15, where the one or more instructions, that cause the one or more processors to determine whether the peer-to-peer transfer is authentic, cause the one or more processors to:
determine whether the first gait data matches the gait authentication data.

26.	(New) The non-transitory computer-readable medium of claim 15, where:
the first sensor data includes image data that includes location data associated with the image data, and the first point in time is associated with the image data being generated.

                                          REASONS FOR ALLOWANCE
The claimed invention pertains to device that may receive transaction data indicating that a transaction occurred. The transaction may be between a first user of a first device and a second user of a second device. The device may receive, from the first device, first sensor data indicating a first location recorded by a first sensor of the first device at a first point in time associated with the transaction; and receive, from the second device, second sensor data indicating a second location recorded by a second sensor of the second device at a second point in time associated with the transaction. Based on the transaction data, the first sensor data, and/or the second sensor data, the device may determine whether the transaction occurred and perform an action based on the determination of whether the transaction occurred.
Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, “determine, based on a machine learning model, a confidence score for confirming whether the peer-to-peer transfer occurred based on the transaction data, the first sensor data, and the second sensor data; the machine learning model being trained using a plurality of sensor data, including the first sensor data and the second sensor data, from a plurality of user devices including the first mobile device and the second mobile device, and the confidence score being determined based on different weights assigned to comparisons of the transaction location, the first location, and the second location; confirm, based on the confidence score, whether the peer-to-peer transfer occurred; receive gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device; determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data; selectively, credit a user account based on whether the peer-to-peer transfer is confirmed to have occurred and whether the peer-to-peer transfer is determined to be authentic.”
The closest prior art of record, US Patent 10,482,451 to Buckman et al, discloses, “ Systems and methods for authenticating payment transactions using a payment card processing system are disclosed. A method for processing one or more payment transactions using a payment processing system in communication with a computer readable storage medium includes receiving a push or pull request from a first device associated with a first user, wherein the push or pull request relates to a transaction with a second device associated with a second user, receiving a first biometric measurement from the first device, and receiving a second biometric measurement from the second device. The method further includes, responsive to determining that the first biometric measurement identifies the first user, determining that the second biometric measurement identifies the second user, and determining that the first device and second device are within a predetermined relative proximity, effecting the transaction based on the push or pull request. A payment network can be configured to store or access a database including a plurality of biometric parameters that identify a plurality card account holders and other transaction requirement parameters.”
The closest prior art of record,  US 2016/0189149 to MacLaurin et al, herein MacLaurin discloses, “Systems and methods for authentication of users based on biometrics and determination of group characteristics based on biometrics are provided. Biometric profiles of users, which include reference biometric data for behavioral patterns and/or physiological characteristics, are stored in a biometric system. A biometric capture device captures a biometric sample that includes a representation of one or more biometrics of a user. The biometric system determines biometric data from the biometric sample and compares the biometric data with the reference biometric data. The biometric system may authenticate the user based on the comparison alone or in combination with other authentication techniques. Further, for biometric samples that include a representation of biometrics for a group of users, the biometric system may determine a group characteristic from the biometric sample and provide services relevant to the group. 
The closest prior art of record, US 2016/0063503 to Kobres et al herein Kobres discloses, “Sensors provide sensor data continuously from a device. The sensor data is continuously processed as factors to generate a confidence value for authentication. The confidence value is compared to a predetermined threshold value or predetermined range of values to determine whether a user is to be authenticated for access to one or more of: a device, a resource, and a transaction operation for a transaction. “

REASONS FOR PATENT ELIGIBILITY 
Based on the 2019 101 guidance, effective January 7th,2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of conducting a transfer of a good, service or currency.
The claimed concept falls into the category of organizing human activity, specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
The claimed invention recites the limitations of, “determine, based on a machine learning model, a confidence score for confirming whether the peer-to-peer transfer occurred based on the transaction data, the first sensor data, and the second sensor data[[;]], the machine learning model being trained using a plurality of sensor data, including the first sensor data and the second sensor data, from a plurality of user devices including the first mobile device and the second mobile device, and the confidence score being determined based on different weights assigned to comparisons of the transaction location, the first location, and the second location; confirm, based on the confidence score, whether the peer-to-peer transfer occurred” 
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of an the abstract idea to a particular technological environment or field of use and are indicative of a practical application. 
Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-26 are directed to patent eligible subject matter.  


                                                             CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/6/2021